Luke, J.
Sykes Mobley, an inmate of the jail of Clarke county, was convicted of committing the offense of sodomy upon the person of a boy who was also confined in the jail. The case is so utterly revolting that we shall only say that a careful reading of the record satisfies this court that the verdict of guilty is abundantly supported by competent evidence, and that the court did not commit reversible error for any reason assigned.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.